DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: SYSTEM AND METHOD FOR PERFORMING TOOL SHARPENING.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an indicator device,” of claims 1 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an indicator device to perceptibly indicate when the sharpening stone is held within a range of angles,”  in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 5, 7 and 8 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 6, recites the limitation “an indicator device to perceptibly indicate when the sharpening stone is held within a range of angles,” which has been determined to invoke 35 U.S.C. § 112(f), supra, and has been rejected as indefinite under section 112(b), infra, because there is no corresponding structure or an inadequate disclosure of corresponding structure for a section 112(f) limitation. Finding a § 112(f) limitation indefinite for failure to disclose adequate structure in the specification signals a lack of written description under § 112(a) for that limitation. Under section 112(a), possession is shown by describing the claimed invention.  The description can be with words, structures, figures, diagrams, and formulas, for example. 
The specification fails to describe “an indicator device to perceptibly indicate when the sharpening stone is held within a range of angles.”  
Therefore a rejection for lack of written description under § 112(a) is appropriate because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Claims 2-5 and 7-10 are also rejected under 35 U.S.C. §112(a) based on their respective dependencies to claim 1 or 6.
 
Rejections under 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. § 112(b):


Claim 1-10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 6 recite the limitation “an indicator device to perceptibly indicate when the sharpening stone is held within a range of angles.” When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation “when the sharpening stone is held within a range of angles” fails to specify a degree of “angle” such that one of ordinary skill in the art can reasonably conclude as to what “range of angles” are necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claims 1 and 6 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-5 and 7-10 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 6.

Claims 8 and 9 recite the limitation “the case.” The limitation is not properly introduced in claim 6, 8 or 9, respectively. As such, the limitation is lacking antecedent basis. Therefore, claims 8 and 9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an apparatus” (i.e. a machine), claim 6 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of ”performing tool sharpening,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Because the claims are reasonably understood as “mental processes,” they require the following limitations: “determining relational positioning information of a sharpening stone; and to perceptibly indicate when the sharpening stone is held within a range of angles.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an indicator device,” “a processing system” and “a case,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed ”performing tool sharpening,,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “an indicator device,” “a processing system” and “a case,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kolchin (US 8,915,766), in view of Svanberg (US 5,197,227). 
Regarding claim 1, and substantially similar limitations in claim 6, Kolchin discloses an apparatus (see FIG. 2A, knife sharpener 200) comprising: a case (see col. 14, lines 2-4: The knife sharpener 200 may have a case (not shown) that encloses substantially all of the knife sharpener) that attaches to a sharpening stone (see col. 9, lines 42-45: The knife sharpener 200 includes at least one abrader 204, the at least one abrader 204 having a sharpening surface 205 angled to meet the edge of the knife 202 at an angle matching a sharpening angle of one side of the knife 202; see col. 10, lines 37-38: The at least one sharpening surface 205 may be composed in part of an abrasive material; see col. 10, lines 51-52: natural stone); a processing system contained in the case that determines relational positioning information of the sharpening stone (see col. 16, lines 60-67: In some embodiments, the computing device 207 determines a sharpening angle of the knife 202 and directs the knife sharpener 200 to adjust the angle of the first abrader 204 with respect to the knife 202 to match the determined sharpening angle).
 
Kolchin does not explicitly teach an indicator device to perceptibly indicate when the sharpening stone is held within a range of angles. However, Svanberg discloses an indicator device (see FIGS. 1A and 1D, color-coded dial 74) to perceptibly indicate when the sharpening stone is held within a range of angles (see col. 4, lines 26-27: color-coded dial 74 having a series of uniquely colored, pointed markers 75; see col. 4, lines 63-68: Each unique marker color corresponds to the color of a curet of a particular rake angle so that, when a given color curet is placed in the fixture and the corresponding marker 75 aligned with marker 78, the face of the blade being sharpened is in the horizontal plane; see col. 7, lines 22-25: Although FIGS. 1A and 1D show nine different settings for nine different rake angles, the particular number of settings and dental curets in the system may be other than this particular number). 
Svanberg is analogous to Kolchin, as both are drawn to the art of devices capable of sharpening edges. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Kolchin to include an indicator device to perceptibly indicate when the sharpening stone is held within a range of angles, as taught by Svanberg. Doing so would makes it possible to sharpen curets with different rake angles by a simple adjustment of the sharpening machine as indicated by the color code. Further it would have been obvious to use an indicator device to perceptibly indicate to a user when the engaging hand held tool is held within the set of suitable angles relative to the sharpening stone, as disclosed in Svanberg, as doing so would be applying a known solution to yield predictable results (in this case, providing complete mechanical guidance during the sharpening procedure).

Regarding claim 2, and substantially similar limitations in claim 7, Kolchin discloses further comprising at least one sensor that detects an angular position of the sharpening stone (see col. .  

Regarding claim 3, Kolchin discloses wherein the at least one sensor comprises at least one of the following: an accelerometer (see col. 13, lines 22-23: In some embodiments, the knife sharpener 200 includes an accelerometer to detect excessive vibration), a gyroscope (see col. 5, lines 4-17: In some embodiments, "data entry devices" 109 are any equipment coupled to a computing device that may be used to enter data into that device. This definition includes, without limitation, keyboards, computer mice, touchscreens, digital cameras, digital video cameras, wireless antennas, Global Positioning System devices, audio input and output devices, gyroscopic orientation sensors, proximity sensors, compasses, scanners, specialized reading devices such as fingerprint or retinal scanners, and any hardware device capable of sensing electromagnetic radiation, electromagnetic fields, gravitational force, electromagnetic force, temperature, vibration, or pressure), and a magnetometer (see col. 5, lines 4-17: In some embodiments, "data entry devices" 109 are any equipment coupled to a computing device that may be used to enter data into that device. This definition includes, without limitation, keyboards, computer mice, touchscreens, digital cameras, digital video cameras, wireless antennas, Global Positioning System devices, audio input and output devices, gyroscopic orientation sensors, proximity sensors, compasses, scanners, specialized reading devices such as fingerprint or retinal scanners, and any hardware device capable of sensing electromagnetic radiation, electromagnetic fields, gravitational force, electromagnetic force, temperature, vibration, or pressure; see col. 9, lines 18-26: The edge sensor 203 may include a magnetostrictive linear position sensor. The edge sensor 203 may include an eddy current-based position sensor. The edge sensor 203 may include a Hall effect based magnetic position sensor. The edge sensor 203 may include a fiber-optic position sensor. The edge sensor may include an optical position sensor. The edge sensor 203 may include a laser profile sensor. The edge sensor 203 may include an inductive metal proximity sensor).

Regarding claim 4, and substantially similar limitations in claim 8, Kolchin discloses wherein the case is configured to interface with an external computing device (see col. 4, lines 31-38: The computing device may also include a communications interface 108. The communications interface 108 allows software and data to be transferred between the computing device and external devices. The communications interface 108 may include a modem, a network interface (such as an Ethernet card), a communications port, a PCMCIA slot and card, or other means to couple the computing device to external devices).  

Regarding claim 5, and substantially similar limitations in claim 9, Kolchin and Svanberg do not explicitly teach wherein the case is held manually.  However, it would be obvious to try by one of ordinary skill in the art at the time of filing to include wherein the case is held manually, since there are a finite number of ways a case is positioned (i.e. held manually or not). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claim 10, Kolchin does not explicitly teach wherein the indicator device emits a visual signal. However, Svanberg discloses wherein the indicator device emits a visual signal (see col. 2, lines 8-11: The combination of these features makes it possible to sharpen curets with different rake angles by a simple adjustment of the sharpening machine as indicated by the color code; (see col. 4, lines 19-27: The instrument guide unit is mounted in a ball bearing 62 housed in the base of the machine which allows the instrument guide unit to rotate in the horizontal plane about a vertical axis 64. The lower portion 66 of the instrument guide unit (the support portion) comprises one horizontal member 68 and one and color-coded dial 74 having a series of uniquely colored, pointed markers 75).
Svanberg is analogous to Kolchin, as both are drawn to the art of devices capable of sharpening edges. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Kolchin to include wherein the indicator device emits a visual signal, as taught by Svanberg. Doing so would makes it possible to sharpen curets with different rake angles by a simple adjustment of the sharpening machine as indicated by the color code. Further it would have been obvious to use an indicator device that emits a visual signal, as disclosed in Svanberg, as doing so would be applying a known solution to yield predictable results (in this case, providing visual guidance during the sharpening procedure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715